PER CURIAM.
Herbert Hamilton petitions this court for a writ of habeas corpus to direct the trial court to set a reasonable bond.
Hamilton is charged with trafficking in cocaine, possession of a firearm during a felony, possession of marijuana under twenty grams, and possession of a firearm and ammunition while subject to an injunction.
At the first appearance hearing, the court concluded there was probable cause to support the charges and denied bond.
Under the Florida Constitution, a person charged with a crime may be denied the right to be released on bond only if: (1) the person is accused of a capital crime or an offense punishable by life imprisonment where the proof of guilt is evident or the presumption great; or (2) no condition of release can reasonably protect the community, assure the presence of the accused, or assure the integrity of the judicial process. Art. I, § 14, Fla. Const.; see State v. Paul, 783 So.2d 1042, 1045 (Fla.2001).
Hamilton is not charged with a capital or life felony and the first appearance judge did not consider whether any conditions of release could protect the community or assure Hamilton’s appearance in court.
The state’s response indicated that it has no objection to the granting of the petition to require the court to consider a bond. Accordingly, the petition is granted and the cause is remanded for the circuit court to set bond or other reasonable conditions for his pretrial release or determine that no condition of release will protect the community, assure the presence of the petitioner, or assure the integrity of the judicial process. Fla. R.Crim. P. 3.131(b)(1).
The clerk shall issue the mandate simultaneously with this opinion.
FARMER, C.J., STONE and WARNER, JJ., concur.